DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no sufficient support in the instant specification, as originally filed, for the limitation “bromine-sodium-containing salt” as required in the instant claim 1. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 1 is indefinite for the following reasons:
In step (1), for the “bromine-sodium-containing salt”, it is unclear if the salt contains a bromine-sodium-containing compound (e.g. NaBrO3) or a mixture of a bromine-containing compound and a sodium-containing compound (e.g. a mixture of LiBr and NaCl).
In step (1), it is unclear what is required by “enriched from waste circuit board smelting ash”.
In step (3), “exsolution” is commonly defined as a “process of separating or precipitating from a solid crystalline phase” or in mineralogy, “process through which an initially homogeneous solid solution separates into at least two different crystalline minerals without the addition or removal of any materials”; however, in this step, the sodium bromide is in solution form.  It is unclear what is required by “exsolution”.

In the instant claim 2, “reaction temperature” and “reaction time” are indefinite because there is no reaction in step (2).
The term “concentrated” in claim 4 is a relative term which renders the claim indefinite. The term “concentrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how high the concentration of the sulfuric acid must be in order to be considered as “concentrated”.

Applicant's arguments filed February 1, 2022 have been fully considered but they are not persuasive.
Applicants argue that “enriched” outlines the source of crude bromine salt, which is well known.  For example, a process of enriching (obtaining) crude bromine salt is shown in Fig. 1.
In Applicants’ claim 1, “enriched” is indefinite without specifying how the salt was “enriched”.
Applicants argue that “exsolution” refers to the process of removing solvent (water) to obtain the solute (sodium bromide) as well recognized in the art.  “Vacuum exsolution” means the exsolution is conducted under vacuum, for example under vacuum heating, to remove the solvent from the sodium bromide solution obtained in step (2).
Applicants are requested to provide evidence to show that “exsolution” refers to a process of removing solvent to obtain the solute.  In the event that “vacuum exsolution” does mean that the sodium bromide solution is subjected to vacuum heating to remove the solvent as argued by Applicants, sodium bromide crystal would be obtained as required in Applicants’ step (3) of claim 1; however, the solvent (water) would be vaporized by the heating so there would be no “mother liquor” with “mother liquor” is given the normal meaning in the art, i.e. the solution remained after the crystallization the solute or salt has occurred.  
Applicants argue that in step (2), the mixture is subject to reaction at a reaction temperature of 50-80oC and reaction time 20-60 min.
The purification filtration may have carried out at the required temperature and for the required duration, but there is no “reaction” in step (2).  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Friday, 6:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 12, 2022